REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 		Applicant’s remarks filed 8/23/21 are noted and persuasive.  While ribs in general are known in golf to tune and strengthen a club by design, the instant claims more positively define the ribs as extending to be in contact with the top rail and the sole.  Where the ribs are recited to extend from the sole to the top rail, such is considered to recite a single continuous element as oppose to a plurality of separate ribs.  Where Cleveland Launcher may show ribs, part of one is in the upper and another part is in the lower portions of the club.  Such an arrangement does not extend from the sole to the top rail while protruding from the rear wall.  While one could have used ribs to reinforce the rear wall of a hollow body iron, the arrangement called for by applicant only appears to be found in his disclosure as oppose to the art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/Primary Examiner, Art Unit 3711